Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                Remarks
This Office Action fully acknowledges Applicant’s remarks filed on November 16th, 2022.  Claims 1-3, 5-9, 13, 16, 18-21, 23, 24, 32, and 33 are pending.  Claims 4, 10-12, 15, 17, 22, and 25-31 are canceled.  Claim 33 is newly added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 16th, 2022 has been entered.
 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the polymeric support  (as in all of indep. clamis 1, 20, 24) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes that figure 3 alphanumerically-labels an optical sensor probe with ‘waveguide,’ ‘membrane,’ ‘polymer matrix,’ and ‘sample.’  However, polymeric support as claimed is absent.  Additionally, as noted below, the figure is not numerically-labeled (noting that ‘polymer matrix’ is called out as item 5 in the specification, but does not concordantly appear in the drawings).
Further, this is also seen in figure 1, however, such figure is a more ambiguous drawing and that which is merely drawn to the sensing chemistry (not the polymer matrix as recited herein throughout the claims)

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because the drawings are not numerically-labeled and concordantly designated within the written portion of the Specification.  
As discussed above, figure 3 is the best representation of the claims, however, the parts of the sensing device are not numerically labeled and do not have corresponding designations in the written portion of the disclosure.  Further, the polymeric support as claimed is not shown at all.  

Is the polymer matrix and polymer support one and the same? 
 The discussion in par.[0175-0176] of Applicant’s pre-grant publication US2021/0285877 appears to infer that the polymeric support and the polymer matrix may be distinct elements.  It is at least not clear if these are separate elements or if the polymeric support is intended as the web-like fibrous structures a polymer matrix provides.

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Akin from the above discussion in the objection to the Drawings, it is not clear from the specification and its drawings if the polymer matrix and polymer support one and the same.
 The discussion in par.[0175-0176], for example, of Applicant’s pre-grant publication US2021/0285877 appears to infer that the polymeric support and the polymer matrix may be distinct elements.  
It is at least not clear if these are separate elements or if the polymeric support is intended as the web-like fibrous structures a polymer matrix itself provides.

Appropriate clarification and correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 13, 16, 18, 24, and 32 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Waldner et al. (USPN 6,338,822), hereafter Waldner.
Waldner discloses an optical sensor for carbon dioxide (abstract).  With regard to claim 1, Waldner discloses a polymeric matrix for optical sensing of carbon dioxide comprising a fluorophore (comprising a negatively-charged moiety at near-neutral pH as an anionic fluorescent dye, and comprises a group as in cl. 6, and of a formula as in claims 7-8, and e.g. HPTS/pyranine as in cl. 9, and; see cols. 7&8), a positively charged counter-ion moiety (comprising a quaternary ammonium cation of formula CI-A as in cl. 32, such as in a quaternary ammonium phenolate as seen in formula I with X-R1-4, wherein X is positively charged Nitrogen; lines 10-45, col. 2; claims 1-3 of Waldner,for example), and a polymeric support comprising a hydrophobic polymer (e.g. polystyrene as in cl. 16), and the counter-ion is covalently bound to the polymeric support by a polymer linking moiety (e.g. covalent bond as in cl. 18, such as to the polystyrene polymer support; see also lines 13-15, col. 2 and lines 22-25, col. 9, wherein a polar covalent bond exists between the onium ion of relatively high polarity and the polymer with relatively low polarity; or as in a moiety of -NR5 as a heterocycloalkyl, as in lines 30-43, col. 4, among other claimed moieties as seen in cols. 2-4), and the molar ratio of counter-ion to fluorophore is 20:1 or greater (lines 54-56, col. 8; notably, the ratio is presented in the reverse fashion, but which corresponds to the claimed ratio).  With regard to claim 5, the likewise fluorophore of Waldner to that of Applicant’s can undergo fluorescence emission at a first wavelength with an intensity 1 and can undergo fluorescence emission at a second wavelength 2 with an intensity 2 and the ratio of the intensities ½ varies dependent upon pH.  With regard to claim 13, the polymeric support is gas permeable (i.e. by likewise polystyrene material and as by application for gaseous carbon dioxide as the target analyte to be sensed; lines 5-22, col. 1, for example).  Further, and from the above discussion, Waldner provides a method of producing a polymer matrix for optical sensing of carbon dioxide as recited in claim 24 (see also line 54, col. 8- line 42, col. 9; line 55, col. 13 – lines 65, col. 14, for example).





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldner in view of Lines (US 2008/0287686), including incorporation of Mills et al. Anal Chem., 1992, vol. 64, pp. 1383-1389).
Waldner has been discussed above.
Waldner discloses preparation of the polystyrene sensing matrix including the use of water as a solvent for the incorporation of the HPTS dye therein (lines 7-10, col. 9; , but does not specifically disclose that the polymer matrix comprises water.
Lines discloses processes for preparing onium salts (abstract).  Lines references Mills et. al. with respect to a colorimetric carbon dioxide sensor utilizing a fluorescent dye with a quaternary onium salt, and wherein the onium salt is provided in excess in order for proper function of the sensor by maximizing the amount of bound water in the film (pars. [0002,0023], for example).
It would have been obvious to one of ordinary skill in the art to modify Waldner to provide the polymer matrix with water such as taught by Lines[and further evidenced through Mills] in order to provide a likewise structured sensing film for carbon dioxide wherein providing an amount of water bound in the sensing film provides to assure reliable function of the sensor.

Claim(s) 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldner in view of Iyer et al. (USPN 4,925,268), hereafter Iyer.
Waldern has been discussed above.
While Waldner discusses implementation of the polymer sensing matrix into measuring probes (lines 1-16, col. 10, for example), Waldner does not explicitly discuss connection of the sensing matrix with an optical waveguide for directing interrogation light thereto.
Further, as in claim 21, Waldner discloses that the optical sensor is a sensor for detecting carbon dioxide content of blood (see lines 13-16, col. 1, for example).
Iyer discloses fiber-optic physiological probes including an analyte-permeable matrix disposed in a light path of an optical fiber and the matrix including an indicator molecule covalently linked to a polymer (abstract).  Iyer discloses a fiber-optic sensor 10 (e.g. for sensing carbon dioxide) including indicator matrix 12 applied to an end of an optical fiber 14 (waveguide) wherein interrogation light is provided through the waveguide (from a light source) to the indicator matrix, and emissions therefrom are reflected back and detected at a photodetector at another end of the optical fiber (lines 10-16, col. 1; line 48, col. 3 – line 42, col. 4; lines 19-32, col. 7, figs. 1-3, for example).
It would have been obvious to one of ordinary skill in the art to modify Waldner to provide an optical fiber probe including the polymer matrix arranged with respect to an optical waveguide for directing light onto the sensor [and including a detection element as in Iyer] in order to provide a suitable optical measurement probe wherein a waveguide provides for particular confinement and direction of the interrogation irradiation such that the sensor matrix can be sufficiently optically irradiated and subsequent emissions therefrom may be confined and directed back for subsequent accurate detection of the target carbon dioxide.


Claim(s) 23 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schweitzer et al. (USPN 5,047,208), hereafter Schweitzer, in view of Waldner.
Schweitzer discloses optical blood gas monitoring sensors, including a sensing region 20 including a polymer matrix (including a polymeric support of a cellulosic semipermeable membrane, and which is hydrophilic) and comprises a dye mixture 22 (and wherein Schweitzer discloses single optical fiber sensor employing fluorescence based dye systems are known as in lines 47-55, col. 1), and an optical waveguide 10 (optical fiber) arranged to direct light onto the sensing region, and including a gas permeable hydrophobic membrane 12/14 (silicone rubber as the hydrophobic material to the membrane), and wherein the carbon dioxide to be measured is allowed to pass through the silicone rubber membrane 12/14 (abstract; lines 25-67, col. 2, fig. 1, for example).  Schweitzer further discloses that as in similar fig. 2, dye chamber 40 is filled with pH indicating dye, bound to a polymeric composition including substantially equal relative amounts of anionic and cationic monomer constituents, along with minor amounts of neutral monomer constituents; equal anionic and cationic components affording a covalent bond of the dye bound thereto (lines 3-33, col. 3, fig. 2, for example).
Schweitzer does not specifically disclose a molar ratio of counter-ion to fluorophore is 20:1 or greater.
Waldner has been discussed above.
It would have been obvious to one of ordinary skill in the art to modify Schweitzer to utilize a fluorophore such as HPTS along with a positively charged quaternary ammonium cation, wherein the ratio of counter-ion to fluorophore is 20:1 or greater such as taught by Waldner in order to provide a similarly desired optical sensing probe for carbon dioxide, wherein HPTS along with a positively charged quaternary ammonium cation, wherein the ratio of counter-ion to fluorophore is 20:1 or greater provides a sensor for carbon dioxide with good stability, and which the sensitivity of the sensor remains constant over a considerable length of time, and wherein the sensors may be stored for long periods of time and do not require constant recalibration.


Response to Arguments
	Initially, Examiner notes to Applicant that the Lines reference was made of record in a PTO-892 through a PTO-90C communication mailed on August 23rd , 2022.


Applicant’s arguments with respect to claim(s) Claims 1-3, 5-9, 13, 16, 18-21, 23, 24, 32, and 33 have been considered but are moot because the new grounds of rejection based on the amendments made to the claims.

As discussed above, claims 1-3, 5-9, 13, 16, 18, and 32 are rejected herein under 35 USC 102a1 as being anticipated by Waldner (USPN 6,338,822) for the reasons discussed above in the body of the action.
Claims 20 and 21 are rejected under 35 USC 103 as being unpatentable over Schweitzer in view of Waldner.
The remaining dependent claims are rejected under 35 USC 103 as being unpatentable over Waldner in view of the above-cited secondary prior art references for the particular reasons discussed above.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kane (US 2008/0286155) discloses a multilayered optical sensing patch for sensing carbon dioxide, and wherein the optical sensing composition is covalently bonded to the polymeric membrane, which is considered pertinent to Applicant’s field of endeavor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914. The examiner can normally be reached M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/           Primary Examiner, Art Unit 1798